Citation Nr: 0111419	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  00-03 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for gastroesophageal 
reflux.  

2. Entitlement to an increased evaluation for sinusitis, 
chronic with allergic rhinitis and asthma, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel



INTRODUCTION

The veteran had verified service from May 1966 to July 1977.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

The veteran's May 1998 request for an increased evaluation 
for allergies may also reasonably be construed as a request 
for an increased rating for his service-connected skin 
allergies and eczema, also claimed as dermatitis.  As this 
matter has not yet been adjudicated by the RO, it is referred 
back to the RO for appropriate action.  


REMAND

There has been a significant change in the law during the 
pendency of these claims.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The Veterans 
Claims Assistance Act has eliminated the concept of a well-
grounded claim and redefined the obligations of the VA with 
respect to the duty to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991); 
Veterans Benefits and Health Care Improvement Act of 2000, 
Pub. L. No. 106-419, § 104 (2000).  

A. Service connection for gastroesophageal reflux

The veteran asserts that his reflux, diagnosed as 
gastroesophageal reflux, is due to the gagging/vomiting that 
is present with his service-connected asthma.  He contends 
that the vomiting and gagging began in service.  As regards 
the claim for service connection for gastroesophageal reflux, 
a remand is required for compliance with the duty to assist 
provisions.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  Specifically, the Veterans Claims Assistance Act 
requires VA to provide a medical examination or obtain a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  

Service medical records reflect periodic treatment for 
problems with allergies manifested by respiratory and skin 
symptoms.  In February and March 1967 complaints were also 
made of habitual dry cough with nausea, frequent vomiting 
episodes and nausea prior to eating, as well as complaints of 
difficulty breathing.  The veteran reported frequent coughing 
spells which usually produced vomiting.  In June 1968 and 
June 1970, the veteran was treated for viral gastroenteritis 
and functional gastrointestinal upset, respectively.  The 
post service medical evidence shows treatment for allergy, 
particularly allergic rhinitis, and in 1995 for 
gastroesophageal reflux symptoms with recumbency.  An August 
1995 entry reflects that the veteran medicated with Zantac to 
prevent "reflux" when he has coughing.  Gastroesophageal 
reflux/gastroesophageal reflux disease was diagnosed in 1998.  

In light of the prevailing law and regulations, the Board 
determines that an examination or opinion is necessary to 
make a decision in this case because the veteran has 
presented (1) competent evidence of a current disability and 
(2) that evidence indicates that the gastroesophageal reflux 
may be proximately due to or the result of the service-
connected chronic sinusitis with allergic rhinitis and 
asthma.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000); see also 38 
C.F.R. § 19.9 (2000).  

B.  Increased evaluation for chronic sinusitis with allergic 
rhinitis and asthma

The veteran contends that the service-connected chronic 
sinusitis with allergic rhinitis and asthma has increased in 
severity.  While the RO has obtained recent VA outpatient 
treatment records, the veteran has not been accorded a 
comprehensive VA examination to evaluate the severity of the 
chronic sinusitis with allergic rhinitis and asthma.  To 
ensure that the evaluation of the claimed disability will be 
a fully informed one, the veteran should be accorded a 
thorough and contemporaneous medical examination that takes 
into account the records of prior medical treatment.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The RO has rated the veteran's respiratory disability under 
Diagnostic Code 6513 but has apparently not considered any 
other diagnostic codes.  The schedular criteria for rating 
respiratory disorders provide for the evaluation of sinusitis 
and asthma under separate diagnostic codes that utilize 
distinctly different criteria to measure severity.  See 38 
C.F.R. § 4.97, Diagnostic Codes 6513 and 6602 (2000).  
Consideration should be given to all potentially applicable 
rating codes.  Moreover, the veteran's substantive appeal 
reasonably raises a request for consideration of an 
extraschedular evaluation under 38 C.F.R. § 3.321 in that he 
alleges that his loss of time from work exceeds his entire 
annual allotment of annual, sick and medical care days.  
Since the Board cannot decide whether an extraschedular 
evaluation is warranted in the first instance, see Smallwood 
v. Brown, 10 Vet. App. 93 (1997); Floyd v. Brown, 9 Vet. App. 
88 (1996), this matter should also be considered by the RO.  

To ensure full compliance with the duty to assist, notice, 
and due process requirements, the case is REMANDED to the RO 
for the following development:

1. The RO should associate with the 
claims file VA outpatient treatment 
records dated for the period from 
January 1999 to the present which 
reflect treatment for gastroesophageal 
reflux, chronic sinusitis, allergic 
rhinitis, and asthma.  

2. The RO should inform the veteran of 
the elements of a claim for an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1), with respect to his 
service-connected chronic sinusitis 
with allergic rhinitis and asthma, and 
permit him the full opportunity to 
supplement the record as desired.  
(Note: in view of the enumerated 
provisions, there is a duty to notify 
the veteran that he is responsible for 
furnishing employment records to 
support his claim that his service-
connected chronic sinusitis with 
allergic rhinitis and asthma affect 
his employment.  See Spurgeon v. 
Brown, 10 Vet. App. 194, 197 (1997)).  

The RO should assist the veteran, as 
necessary, in obtaining the relevant 
medical and employment evidence by 
obtaining the appropriate 
authorizations.  If the search for any 
records is unproductive, the RO should 
indicate so in its decision on remand.

3. The veteran should be afforded a VA 
digestive disorders examination to 
determine the etiology of the 
gastroesophageal reflux.  The claims 
folder MUST be made available to the 
examiner for review concurrent with 
the examination.  The examiner is 
requested to furnish opinions as to:  

(a) whether it is at least as 
likely as not that the current 
gastroesophageal reflux had its 
onset in service; and 

(b) In the alternative, whether it 
is at least as likely as not that 
any current gastroesophageal reflux 
is etiologically related to the 
service-connected chronic sinusitis 
with allergic rhinitis and asthma or 
any other service-connected 
disability to include hepatitis.  

Any and all opinions expressed must be 
based on the evidence in the claims 
file and the examination of the 
veteran.  If for any reason the 
examiner is unable to provide a 
complete opinion, he/she should 
provide an explanation.  

4. The veteran should be afforded a VA 
respiratory disorders examination to 
evaluate the severity of the chronic 
sinusitis with allergic rhinitis and 
asthma.  Pulmonary function testing 
and all other indicated testing must 
be accomplished.  The claims folder 
MUST be made available to the examiner 
for review concurrent with the 
examination.  The examiner should:

(a) Report the frequency and 
duration of any asthma attacks since 
January 1998; the symptoms 
attributed thereto; and the use of 
any inhalational therapy, oral 
bronchodilator therapy, or 
inhalational anti-inflammatory 
medications.  

(b) Report the frequency and 
duration of incapacitating or non 
incapacitating episodes of sinusitis 
per year since January 1998 that 
have been characterized by headache, 
pain, purulent discharge, or 
crusting, as well as the duration of 
any antibiotic therapy.  

(c) Report the symptoms and 
treatment of the allergic rhinitis 
since January 1998.  

(d) Furnish an opinion as to how, 
if at all, the service-connected 
chronic sinusitis with allergic 
rhinitis and asthma as evaluated 
would affect the veteran's 
employment status.  

The examiner's report of the veteran's 
chronic sinusitis with allergic 
rhinitis and asthma should reflect a 
review of the VA outpatient medical 
records dated from January 1998.  Any 
and all opinions expressed must be 
based on the evidence in the claims 
file and the examination of the 
veteran.  If for any reason the 
examiner is unable to provide a 
complete opinion, he/she should 
provide an explanation.

5. The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 have been 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

Then, the RO should readjudicate the 
claims of (a) entitlement to service 
connection for gastroesophageal reflux 
on a direct and secondary basis, see 
38 C.F.R. §§ 3.303, 3.310; (b) 
entitlement to an increased evaluation 
for chronic sinusitis with allergic 
rhinitis and asthma, currently 
evaluated as 10 percent disabling, see 
38 C.F.R. §§ 4.14, 4.25(b), 4.97, DCs 
6513 and 6602; and (c) whether the 
claim warrants referral to the 
Undersecretary for Benefits or the 
Director of the Compensation and 
Pension Service for the assignment of 
an extraschedular rating for the 
service-connected chronic sinusitis 
with allergic rhinitis and asthma 
pursuant to 38 C.F.R. § 3.321(b)(1).  

6. If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations, not previously 
provided, considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  
























 


